Order entered September 18, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01005-CR

                                 GEORGE A. GILES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 7
                                    Collin County, Texas
                            Trial Court Cause No. 007-85204-2015

                                              ORDER
       Before the Court is appellant’s August 29, 2018 motion for extension of time to file his

brief. A review of this appeal shows appellant was found guilty in Plano Municipal Court of

violating a City of Plano Ordinance and was assessed a $266 fine. Appellant filed an appeal in

Collin County Court at Law No. 7. On July 31, 2018, that court affirmed the municipal court’s

judgment. On August 29, 2018, appellant filed a timely notice of appeal in this Court. That same

day, he filed a motion for extension of time to file his brief.

       The clerk’s record is due September 29, 2018. The government code provides that the

record and briefs on appeal to the county court “constitute the record and briefs on appeal” to

this Court and shall be filed directly with this Court. TEX. GOV’T CODE ANN. § 30.00027(b)

(West Supp. 2017). We may not consider briefs in a municipal appeal other than those filed in
the county court. See Arias v. State, 477 S.W.3d 925, 927 (Tex. App.–Houston [14th Dist.]

2015, no pet.) (in appeal from municipal court, the record and briefs from the appeal to the

county court constitute the record and briefs at court of appeals); Brooks v. State, 226 S.W.3d
607, 609 n.3 (Tex. App.–Houston [1st Dist.] 2007, no pet.) (court would not consider briefs filed

in appellate court because briefs in county criminal court constitute briefs in court of appeals).

We therefore DENY appellant’s August 29, 2018 motion.




                                                    /s/     CRAIG STODDART
                                                            JUSTICE